Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
2.	Prior objection to claim 177 for missing a period is withdrawn in view of applicant’s amendments.
Drawings
3.	The drawings are objected to under 37 CFR 1.83(a) because they fail to show nodes 105-145 in figure 15 as described in the specification page 6 line 25 to page 7 line 7.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


5.	It is noted, Applicant’s have indicated in remarks that they decline to take a position on whether or not 112 sixth is invoked or not.  Application of § 112(f) is driven by the claim 

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

7.	Claims 170-189 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13, and 14 of U.S. Patent No. 10380089. Although the claims at issue are not identical, they are not patentably distinct from each other.  Independent claim 170 is a broader version of claim 1 of U.S. Patent 10380089, and independent claims 175, 180, and 185 provide similar limitations of claim 170 but instead of being directed to a method they are directed to an apparatus, an article, and an apparatus. 
Claim 170 is anticipated by claim 1 of U.S. Patent 10380089.
Claim 171 is anticipated by claim 1 of U.S. Patent 10380089. 
Claim 172 is anticipated by claim 1 of U.S. Patent 10380089.
Claim 173 is anticipated by claim 13 of U.S. Patent 10380089.
Claim 174 is anticipated by claim 14 of U.S. Patent 10380089.
Claim 175 is anticipated by claim 1 of U.S. Patent 10380089.  
Claim 176 is anticipated by claim 1 of U.S. Patent 10380089. 
Claim 177 is anticipated by claim 1 of U.S. Patent 10380089. 
Claim 178 is anticipated by claim 13 of U.S. Patent 10380089. 
Claim 179 is anticipated by claim 14 of U.S. Patent 10380089. 
Claim 180 is anticipated by claim 1 of U.S. Patent 10380089. 

Claim 182 is anticipated by claim 1 of U.S. Patent 10380089.
Claim 183 is anticipated by claim 13 of U.S. Patent 10380089.
Claim 184 is anticipated by claim 14 of U.S. Patent 10380089.
Claim 185 is anticipated by claim 1 of U.S. Patent 10380089.
Claim 186 is anticipated by claim 1 of U.S. Patent 10380089. 
Claim 187 is anticipated by claim 1 of U.S. Patent 10380089.
Claim 188 is anticipated by claim 13 of U.S. Patent 10380089.
Claim 189 is anticipated by claim 14 of U.S. Patent 10380089.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.	Claims 185-189 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 
10.	Claim 185 recites “means for executing the accessed tree node traversal instructions”, “means for associating numerical signal values with corresponding subtree structures”, “means for identifying a sequential numerical order of traversal for a selected group of nodes of a complex tree hierarchy…”, and “means for attaching respective labeled edges and respective supporting nodes to the selected group of nodes”; the “means for executing the accessed tree node traversal instructions”, “means for associating numerical signal values with corresponding subtree structures”, “means for identifying a sequential numerical order of traversal for a selected group of nodes of a complex tree hierarchy…”, and “means for attaching respective labeled edges and respective supporting nodes to the selected group of nodes”   are not explicitly defined in the specification.  Applicant’s have indicated that a structure is provided page 5 line 9- page 6 line 5 and page 32 line 13-page 33 line 7; however, there is nothing explicit indicating how the “means for” steps indicated above should be done.   The structure provided further indicates that there is no real structure needed when embodiments are software only embodiments indicated in page 32 line 13-page 33 line 7.  The functions indicated above do not appear to have a corresponding algorithm (tasks/steps) described in the speciation.  Because the corresponding structure (computer + algorithm) are not disclosed in the specification to perform the entire claimed function, the claim fails to meet the written description requirement under 112(a).   
Claims 186-189 do not resolve the deficiencies of claim 185 and are therefore rejected.


11.	The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

12.	Claims 185-189 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim limitations containing “means for” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. No association between the structure and the function can be found in the specification. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

	Applicant response indicates page 5 line 9- page 6 line 5 as filed (paragraph 25-26 as application published US 20190377718) and page 32 line 13-page 33 line 7 as filed (paragraph 84 as application published US 20190377718); however, the response is insufficient since the descriptions provided are merely directed to a generic computer at best and do not clearly link the structure to the functions indicated in the claim.  
th is invoked because the structure described in the cited portions are directed to software only embodiments based on the cited portions of page 32 line 13-page 33 line 7 as filed (paragraph 84 as application published US 20190377718) above.  The “means for accessing instructions”, “means for executing instructions”, and “means for storing” are indefinite structurally and do not necessarily involve any particular algorithm/tasks/steps.

Furthermore, the response fails to disclose any algorithm to perform the claimed functions of at least “means for executing the accessed tree node traversal instructions”, “means for associating numerical signal values with corresponding subtree structures”,  “the means for associating numerical signal values with corresponding subtree”,  “means for identifying a sequential numerical order of traversal for a selected group of nodes of a complex tree hierarchy…”, and “means for attaching respective labeled edges and respective supporting nodes to the selected group of nodes”; and to clearly link the structure, material, or acts to the function.  
It appears, “means for executing the accessed tree node traversal instructions”, is directed to the task of traversing an edge labeled tree that includes locating specific nodes of the tree that are to be traversed. That this involves tagging of edges and/or nodes to specify a route to 
It appears, “means for associating numerical signal values with corresponding subtree structures”,  is directed to the task of having nodes of the tree that are to be traversed having a corresponding tag.  Where tagging further provides the ability to specify the order (numerical signal values) in which nodes and/or edges are to be traversed.  These tasks are limited to the descriptions provided in 0071 and 0068 of the application as published.  
It appears, “means for identifying a sequential numerical order of traversal for a selected group of nodes of a complex tree hierarchy” is limited to the task of designating specific nodes to be traversed where the desired order of traversal is also selected. These tasks are limited to the descriptions provided in figure 20, and that descriptions page 25 lines 11-16 of specification as filed (paragraph 70 of application as published).
It appears, “means for attaching respective labeled edges and respective supporting nodes to the selected group of nodes” is limited to the task of attaching sub-trees to the new nodes where the sub-trees are intended to designate the order in which the particular nodes of the initial tree are to be traversed.  These tasks are limited to the descriptions provided in figure 21 and the descriptions page 25 line 24 – page 26 line 13 of the specification as filed (paragraph 72 of application as published).
While it appears there are tasks (algorithms) involved in the last 4 limitations of claim 185, it is unclear whether these are the tasks (algorithms) that are intended to define the means.  Applicant should state on record what steps/tasks (algorithms) are clearly involved for each of the “means for” limitations.  Since it is unclear whether these are the intended tasks, the claim limitations are indefinite.  Furthermore, with regard to the structure, there is no structure that is 

Claims 186-189 do not resolve the deficiencies of claim 185 and are therefore rejected.


Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.



13.	Prior rejections of claims 178-179 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph are withdrawn.


Response to Arguments
14.	Applicant’s arguments, see remarks pages 13-15, filed 3/8/2021, with respect to the 103 rejections have been fully considered and are persuasive.  The 35 USC 103 rejection of claims 170-189 has been withdrawn. 


Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Contact Information

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PHAM whose telephone number is (571)272-3924.  The examiner can normally be reached on M-F 11-730pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/MICHAEL PHAM/Primary Examiner, Art Unit 2167